In a proceeding to fix the amount of support for an infant daughter of the parties, the former husband appeals from a final order of the Domestic Relations Court of the City of New York, Family Court Division, Queens County, dated July 7, 1959, which: (1) directed that he pay $85 a week for the support of said infant; (2) directed that he pay $250 for counsel fees in this proceeding to the attorney for his former wife, the petitioner herein; and (3) refused to make any direction as to the husband’s visitation rights with respect to said infant. The husband also brings up for review, an intermediate order of the same court, dated July 29, 1957, which denied, on jurisdictional grounds, his application for summer visitation rights to the infant. Final order modified on the facts by reducing the amount of support for the child from $85 to $55 a week. As so modified, order affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, under the circumstances disclosed by this record, the amount awarded for the support of the child was excessive. Appeal from the intermediate order dismissed, without costs. A prior appeal from said order was dismissed on the ground that a separate appeal may not be taken from an intermediate order in a proceeding of this nature (Klein v. Klein, 8 A D 2d 844). Said intermediate order is not reviewable now on the appeal from the final order because the intermediate order is not one which necessarily affects the final order (Civ. Prac. Act, § 580; N. Y. City Dom. Rel. Ct. Act, § 58). If we did consider the intermediate order on the merits, however, we would affirm it on the ground that the Domestic Relations Court does not have jurisdiction to order visitation of a child of divorced parents and, as the said court indicated, the former husband’s remedy lies in the Supreme Court. Beldoek, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.